Citation Nr: 1744782	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-35 483	)	DATE
	)
	)

On appeal certified from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement service connection for sickle cell disease.

2.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The information of record indicates that the Appellant served in the Army National Guard of the State of Georgia and as a Reserve of the United States Army from April 1975 to November 1979, to include periods of active duty for training (ACDUTRA) from January 18, 1976, to May 8, 1976, and from July 15, 1979, to July 28, 1979.  See Standard Form 502, Narrative Summary, dated July 30, 1979 ("enlisted in the USAR on 19 Apr 75 in Macon, GA" and "ADT at Ft. Meade, MD[,] for the 91B course [15-28] July 1979"); DD Form 214 (ADT at Fort Sam Houston, TX, for MOS, 71G20 - Medical Records Clerk, from January 18, 1976, to May 8, 1976); NGB Form, Report of Separation and Service Record (Record of Service in the Army National Guard of Georgia and as a Reserve of the Army, with date of honorable discharge on November 7, 1979); State of Georgia, Department of Defense, Military Division, Office of Adjutant General, Orders 215-4, dated November 7, 1979 (Appellant discharged from the Army National Guard and as a Reserve of the Army, effective November 7, 1979).

The information of record also indicates that the Appellant had no active duty service; that she had 4 years and 3 months of inactive service; and that her military occupational specialty (MOS) was that of a medical records clerk, 71G20, and that she served in that MOS for 4 years and 3 months.  See Medical Board Proceedings, dated August 2, 1979 (Item 10 (TOTAL YEARS MILITARY SVC); Item 10a (ACTIVE: "None"); Item 10b (INACTIVE: "4yr3mo"); Item 14 (Military Occupational Specialties), Item 14a (TITLE: "Med Rcd Clk"); Item 14a (CODE: "71G20"); Item 14a (TIME IN EACH: "4yr3mo'")).

In view of the foregoing, the evidence of service consists of documents issued by the service department, contains the needed information as to length, time, and character of the Appellant's service, and as such it is deemed to be genuine and accurate concerning the information contained therein.  38 C.F.R. § 3.203(a)(1)-(3) (2016).  Since the requirements of 38 C.F.R. § 3.203(a) have been met, the evidence of service as submitted by the Appellant, as well as directly to VA by the service department, may be accepted without further verification of service from the appropriate service department.  38 C.F.R. § 3.203(a) (2016).

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied service connection for sickle cell disease and a bilateral hip disorder.  The Appellant perfected a timely appeal to the Board, which contested the denial of the aforementioned claims.  See December 2010 Notice of Disagreement (NOD); October 2012 Statement of the Case (SOC); December 2012 Substantive Appeal.  The information record discloses that the Appellant currently resides in the State of California.

In September 2016, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Appellant's claims should take into account the existence of the electronic record.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously indicated, the Appellant performed service in the Army National Guard of the State of Georgia and as a Reserve of the United States Army from April 1975 to November 1979, to include periods of active duty for training (ACDUTRA) from January 18, 1976, to May 8, 1976, and from July 15, 1979, to July 28, 1979.  The information of record also reflects that the Appellant had no active duty service; that she had 4 years and 3 months of inactive service; and that her military occupational specialty (MOS) was of a medical records clerk (71G20).  

The term "veteran' is defined as "a person who served in the active military, navel, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2016).  Active military, naval, or air service also include any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  INACDUTRA means, inter alia, duty (other than full-time duty) prescribed for Reserves, and includes duty (other than full-time duty) under sections 316 [detail of members of Army National Guard for rifle instruction of civilians], 502 [required drill and exercises], 503 [participation in field exercises], 504 [National Guard school and small arms competition], and 505 [Army and Air Force school and field exercises] of title 32 performed by members of the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016).

The Appellant contends that prior to her entry into the Army National Guard, she was unaware of her sickle cell disease until she suffered a painful crisis during a period of active duty for training and was diagnosed with sickle cell anemia.  In this regard, she asserts that she engaged in service activities of prolonged sitting, standing, walking, and running, and that she was assigned to work in an office that was of an extremely cold temperature, which she purports were the triggers for an onset of painful crises associated with her sickle cell anemia during her service in the Army National Guard.  See Transcript of Board Hearing, September 2016.

The Appellant also contends that her bilateral hip disorder is directly related to or was caused by her service in the Army National Guard.  Specifically, she asserts that she engaged in such activities as standing, stooping, squatting, and running during her basic training and while performing her duties as part of a medical unit; and, that these activities (in and of themselves) are what led to her arthritis, aseptic necrosis, avascular necrosis, and to her prosthetic replacements and revisions of her right and left hips.  In the alternative, she maintains that her bilateral hip disorder is secondary to her sickle cell disease.  Id.

Concerning conditions that are of congenital, developmental, or hereditary origin, service connection may be established for "diseases" (but not defects) that were incurred in or aggravated during service within the meaning of applicable VA law and regulations.  VAOPGCPREC 67-90 (Jul. 18, 1990) (explaining that diseases of congenital, developmental, or hereditary origin can be incurred in or aggravated during service within the meaning of applicable statues and regulations); VAOPGCPREC 82-90 (Jul. 18, 1990).  In other words, service connection may be granted for "diseases" of congenital, developmental, or hereditary origin that either first manifest themselves during service, or that preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90.

From the outset, the Board observes that the record reflects that the AOJ requested the Appellant's service treatment records, covering the period of ACDUTRA from January 18, 1976 to May 8, 1976.  In January and April of 2010, the service department responded to the effect that it "cannot identify a record based on the information furnished."  While service department records (including service medical records pertinent to the Appellant's National Guard service) were associated with the claims file in April 2010, these service records also indicate that on April 20, 1975, the Appellant was provide a Physical Evaluation Board (PEBD).  See DA Form 2496, Disposition Form, dated October 9, 1979 (Paragraph 2.  "Information necessary for issuance of orders is furnished as follows: . . . g. PEBD: 20 April 1975").  However, there is no indication from the record that the AOJ has made an attempt to request the report of the PEBD (including any associated clinical record or narrative summary) dated in April 1975; which, if it exists, would contain information of the Appellant's medical status and condition upon her entrance into the Army National Guard.  As additional action by the AOJ may be helpful in either obtaining additional service treatment records (including the putative PEBD report of April 1975), or documented information that additional service treatment records cannot be obtained, the Board determines that further development is warranted.

Next, upon review, the service treatment records reveal that in July 1979, the Appellant was hospitalized for a painful crisis.  A history of present illness discloses that the Appellant had a known history of sickle cell disease; and that she presented with multiple pain episodes located in her back, hips, and knees, and with a 24-hour history of severe tibial pain that was unrelieved with oral medication.  Also, it was noted that the Appellant had a past history of status post left hip replacement for probable aseptic necrosis in 1977, and a therapeutic gynecological procedure because of her underlying hemolytic anemia.  The physical examination revealed that the Appellant had no palpable spleen; that her extremities revealed a well-healed left hip scar, in addition to sub- and supra-patellar bursae which were full but without signs of inflammation or effusion of the knee joint; and that she was exquisitely tender over both tibial plateaus without signs of inflammation.  During the course of hospitalization, including laboratory data, the diagnosis of sickle cell anemia was established on admission, and the Appellant was diagnosed as having a painful crisis.  She was treated with parenteral medication (Demerol and Vistaril) for approximately 24 hours, following which the Appellant was treated with Tylenol and codeine.  Her pain crisis abated and required no further medication following her fourth hospital day.  The diagnoses were of sickle cell anemia, and status post left hip replacement for possible aseptic necrosis.  The prognosis was for recurrent pain crises and continuous hemolytic anemia.  See Clinical Record and Narrative Summary (Standard Form 502), dated July 1979.

According to the August 1979 Medical Board Proceedings, the Appellant was found to have the medical conditions and/or physical defects of (1) sickle cell disease (with an approximate date of onset being at birth) and (2) status post left hip replacement for possible aseptic necrosis (with an approximate date of onset being in August 1977), which, upon the recommendation of the Medical Board, rendered the Appellant medically unfit for further military service in accordance with current medical fitness standards.  See Medical Board Proceedings, dated August 2, 1979.  The Appellant was honorably discharged from the Army National Guard of Georgia and as a Reserve of the United States Army in November 1979.  See NGB Form, Report of Separation and Record of Service; State of Georgia, Department of Defense, Military Division, Office of Adjutant General, Orders 215-4, November 7, 1979; Request for Discharge, dated October 9, 1979.

A February 2010 private medical statement, prepared by Abdullah Kutlar, M.D., discloses that the Appellant has been seen in the Adult Sickle Cell Clinic at the Medical College of Georgia since March 1984, and refers by history that the Appellant reported at her first visit that she was diagnosed with aseptic necrosis of the left hip with a partial replacement and revision in 1977.  Dr. Kutlar reports a chronological history of the Appellant's diagnoses, noting that: (1) in 1994, she was diagnosed with bilateral osteonecrosis, with bilateral hip replacement and one revision in 1985; (2) in 1997, she underwent a revision of the left total hip replacement-the recovery of which was complicate by a knee injury; (3) in 1998, her left hip was revised; (4) in 2007, she underwent revision of her right hip; and (5) in 2009, she was diagnosed with avascular necrosis of the right shoulder.  According to Dr. Kutlar, avascular necrosis (osteonecrosis) is a well-known complication of sickle cell disease.  Dr. Kutlar opined that while he cannot state with certainty that the Appellant's condition was aggravated by her training in the National Guard, it is most definitely a possibility for consideration, noting the potential for serious complications from sickle cell disease that can occur during basic training.

Private treatment records, dated from June 2013 to September 2015, also indicate that the Appellant is being followed at the Medical College of Georgia for sickle cell disease.

In view of the foregoing, and in considering the Appellant's account of service activities, which she purports to have triggered the onset of her sickle cell disease as well as the development of her bilateral hip disorder, the Appellant should be scheduled for a VA examination which takes into account the complete evidentiary picture and addresses the etiological basis for her sickle cell disease and any current bilateral hip disorder that she now has.

Accordingly, in order to the give the Appellant every consideration with respect to the present appeal, the case is REMANDED for the following actions:

1.  Offer the Appellant the opportunity to identify and submit any additional evidence relevant to her claims for service connection for sickle cell disease and a bilateral hip disorder.  Obtain all VA and non-VA records sufficiently identified by the Appellant and that have not been obtained already.  Specifically request that the Appellant furnish, or furnish appropriate authorizations to obtain, all outstanding relevant private (non-VA) records.

If the Appellant responds, assist her in obtaining additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses should be associated with the claims file.  If any records sought are not obtained, explain the efforts taken to obtain them and describe further action to be taken.

2.  Attempt to obtain through official sources any additional service treatment records not obtained already, to specifically include the report of Physical Evaluation Board (PEBD) dated April 1975, and any clinical records and narrative summaries associated with the Appellant's service in the Army National Guard and as a Reserve in the Army, while she was assigned to the 348th Medical Company, Macon, Georgia, from April 1975 to November 1979.  The search should specifically encompass the U.S. Army Hospitals (at Fort McClellan, Alabama; at Fort Sam Houston, Texas; or any other hospitals in base camps near Macon, Georgia) and any storage facility (ies) to which such records may have been retired.  If such records are unavailable, it should be so certified for the record (along with a description of the extent of the search conducted).

3.  After completion of the above to the extent possible, schedule the Appellant for an examination by a medical professional with appropriate expertise.  The claims file and copy of this Remand is to be made available to the designated medical professional for review.

* The examination report must include a detailed review of the Appellant's medical and other history, a thorough clinical evaluation, and all appropriate testing and studies needed to determine the status of the sickle cell disease and of the bilateral hip disorder should be conducted, and the interpretation of such tests and studies should be included in the examination report.  The results of all clinical and laboratory testing must be fully delineated and appropriate diagnoses rendered.

The medical professional is asked to review all of the evidence of record and offer an opinion regarding the following:

Sickle Cell Disease:

The examiner is advised that for purposes of VA compensation, a "defect" of congenital, developmental, or hereditary origin is defined as a condition that is more or less stationary in nature; and that a "disease" of congenital, developmental, or hereditary origin is defined as a condition that is capable of improving or deteriorating.

Active Duty for Training (January 18, 1976 to May 5, 1976):

1)  If the Appellant's sickle cell anemia is properly classified as a hereditary disease, did the onset of any pathology (in the sense of an active disease process) occur prior to her entry onto active duty for training on January 18, 1876, to May 5, 1976?  If so, state (if feasible) the approximate date of the onset of such pathology associated with her sickle cell anemia.  In answering this question, please consider and discuss the service treatment records (including the July 1979 Clinical Record and Narrative Summary); the February 2010 medical statement from Dr. Abdullah Kutlar; and the private treatment records from the Medical College of Georgia, dated June 2013 to September 2015.

2)  If the onset of pathology of sickle cell anemia (in the sense of an active disease process) did occur prior to the Appellant's entry onto active duty for training, did the disease progress during the Appellant's period of active duty for training (from January 18, 1976, to May 5, 1976) at a greater rate than normally expected according to accepted medical authority?  In answering this question, please consider and discuss the Appellant's account regarding her service activities of prolonged standing, stooping, squatting, walking, and running during her basic training; her exposure to extremely cold office temperatures; and the significance (if any) of the August 1977 diagnosis of status post left hip replacement for possible aseptic necrosis and a therapeutic gynecological procedure due her underlying hemolytic anemia; and specify:

a)  Whether the Appellant suffered temporary or intermittent flare-ups during active duty for training of sickle cell anemia, based on the Appellant's medical history noted before, during, and after that period of service; or, 

b)  Whether the Appellant suffered any worsening of the underlying pathology of sickle cell anemia during active duty for training, based on the Appellant's medical history noted before, during, and after that period of service.  If so, was such a worsening of the underlying pathology due to the natural progression of the Appellant's sickle cell anemia, to include the prosthetic replacement and revision of the left and right hips for aseptic (avascular) necrosis?

3)  If the onset of any pathology of sickle cell anemia (in the sense of an active disease process) DID NOT occur prior to the Appellant's entry onto active duty for training, did such pathology start to manifest during her period of active duty for training, or was it caused by any incident or event that occurred during that period of service?

Active Duty for Training (July 15, 1979, to July 28, 1979):

1)  If the Appellant's sickle cell anemia is properly classified as a hereditary disease, did the onset of any pathology (in the sense of an active disease process) occur prior to her entry onto active duty for training on July 15, 1979, to July 28, 1979?  If so, state (if feasible) the approximate date of the onset of such pathology associated with her sickle cell anemia.  In answering this question, please consider and discuss the service treatment records (including the July 1979 Clinical Record and Narrative Summary); the February 2010 medical statement from Dr. Abdullah Kutlar; and the private treatment records from the Medical College of Georgia, dated June 2013 to September 2015.

2)  If the onset of the pathology of sickle cell anemia (in the sense of an active disease process) did occur prior to the Appellant's entry onto active duty for training, did the disease progress during the Appellant's period of active duty for training (from July 15, 1979, to July 28, 1979) at a greater rate than normally expected according to accepted medical authority?  In answering this question, please consider and discuss the Appellant's account regarding her service activities of prolonged standing, stooping, squatting, walking, and running during her basic training; her exposure to extremely cold office temperatures; and the significance (if any) of the August 1977 diagnosis of status post left hip replacement for possible aseptic necrosis, a therapeutic gynecological procedure due to her underlying hemolytic anemia, and the July 1979 diagnosis of a painful crisis; and specify:

a)  Whether the Appellant suffered temporary or intermittent flare-ups during active duty for training of sickle cell anemia, based on the Appellant's medical history noted before, during, and after that period of service; or, 

b)  Whether the Appellant suffered a worsening of the underlying pathology of sickle cell anemia during active duty for training, based on the Appellant's medical history noted before, during, and after that period of service.  If so, was such a worsening of the underlying pathology due to the natural progression of the Appellant's sickle cell anemia, to include the prosthetic replacement and revision of the left and right hips for aseptic (avascular) necrosis?

3)  If the onset of any pathology of sickle cell anemia (in the sense of an active disease process) DID NOT occur prior to the Appellant's entry onto active duty for training, did such pathology start to manifest during her period of active duty for training, or was it caused by any incident or event that occurred during that period of service?

Complete, clearly-stated rationale for the conclusions reached must be provided.

Bilateral Hip Disorder:

For each left and right hip disorder diagnosed, the medical professional is asked to address the following:

Active Duty for Training (January 18, 1976 to May 5, 1976):

Is it at least as likely as not (50 percent or greater probability) that such a disorder was caused by, or is the result of, the Appellant's service activities of prolonged standing, stooping, squatting, walking, and running during her basic training, and while performing her duties as part of a medical unit, during her period of active duty for training?  In this context, the medical professional is asked to state whether the pathology of the current left and/or right hip disorder is consistent with the Appellant's description of the types of service activities she performed during that period of service.



Active Duty for Training (July 15, 1979, to July 28, 1979):

Is it at least as likely as not (50 percent or greater probability) that such a disorder was caused by, or is the result of, the Appellant's service activities of prolonged standing, stooping, squatting, walking, and running during her basic training, and while performing her duties as part of a medical unit, during her period of active duty for training?  In this context, the medical professional is asked to state whether the pathology of the current left and/or right hip disorder is consistent with the Appellant's description of the types of service activities she performed during that period of service.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  After the development above has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the issues of entitlement service connection for sickle cell disease and a bilateral hip disorder.  If the determinations remain adverse to the Appellant, furnish an appropriate supplemental statement of the case and afford the Appellant and her representative the opportunity to respond.  The case should be returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




